11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Rocky Dee Hidrogo, Jr.,                          * From the 220th District Court
                                                   of Comanche County,
                                                   Trial Court No. CR03104.

Vs. No. 11-20-00225-CR                           * July 22, 2021

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.